DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 14, 2020 has been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over European Patent No. EP0704624 to Hasegawa et al. in view of U.S. Publication No. 2016/0108760 to Yamada.
Regarding claims 1, 5 and 6, the Hasegawa patent teaches a geared compressor comprising: a geared compressor including gears that are provided to mesh with each other; and a phase adjustment jig configured to be attachable to and detachable from the geared compressor and to adjust phases of the gears, wherein the geared compressor includes a rotation drive portion, a drive shaft 11 configured to be rotated by the rotation drive portion, a drive gear 14 fixed to the drive shaft and having a largest outer diameter, a driven gear 15 having a smaller diameter than a diameter of the drive gear among the gears and meshing with the drive gear, a gear casing 9 accommodating the drive gear and the driven gear, a driven shaft 4 fixed to the driven gear, and a compression portion 32 provided in an end portion of the driven shaft and configured to rotate together with the driven shaft to compress a fluid.  See Figs. 3 and 4 and the entire specification.
However, the Hasegawa patent lacks a teaching of a phase adjustment jig.
The Yamada publication teaches a turning device 15 having a casing, which is interpreted as a frame, that is attachable to and detachable from the gear casing (this is interpreted as detachable, since in paragraph 0045 it is stated that the casing 41 can be attached with bolts and nuts and it is known that bolts and nuts can be tightened or loosened, and therefore the casing 41 can bet attached or detached), a main jig gear 46 that is rotatably provided with respect to the frame and meshes with the drive gear 30 in a state where the frame is fixed to the gear casing, and a handle 64b is configured to rotate the main jig gear.  The term rotate the main jig gear 46 is interpreted as meaning that the gear can be rotated into and out of connection with gear 30.  See Figs. 1 and 2 and paragraph 0064-0065.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to modify the Hasegawa patent to have the turning device that is attachable and detachable as taught by the Yamada publication, as it would have been combining two known devices using known methods to provide the predictable result of being able to rotate the compressor at a slow rate in order to prevent bending of the impeller.  See paragraphs 0002-0003 of the Yamada publication.  Further, the method of attaching the Yamada device to a compressor such as the Hasegawa patent is fully disclosed by the structure of the combination of the two devices.
Regarding claim 2, wherein the main jig gear is disposed above the drive gear in a vertical direction in a state where the frame is fixed to the gear casing.  See Fig. 1 of Yamada.
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over European Patent No. EP0704624 to Hasegawa et al. in view of U.S. Publication No. 2016/0108760 to Yamada in view of Great Britain Patent No. GB 2025291 to Bickford et al.
Regarding claims 3 and 7, the combined device of the Hasegawa and Yamada references, teach all the elements in the claims, but lacks a teaching of a guide protrusion portion and an insertion hole where the guide protrusion portion is insertable.
The Bickford patent teaches a tool that has a frame 28, that also has pins 40 that are interpreted as guide protrusion portions.  The Bickford patent teaches that these pins project from the frame 28 and fit into a grounding adapter to ground the frame 28 as is known in the art and it would be obvious to one having ordinary skill in the art before the effective filing date of the subject invention to realize that the pins would go into corresponding holes.  See Fig. 3 and page 3, lines 73-90.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to modify the Hasegawa and Yamada device to include the pins as taught by the Bickford patent, as it would be a known way to locate the tool so that the tool properly lines up with the work piece or in this case with the main gear of the compressor.
Allowable Subject Matter
Claims 4 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 2,508,539 to Reck teaches a tool that is attached to a device having a manual handle and gear train.
U.S. Publication No. 2012/0014788 to Blair et al. teaches a compressor with a main gear and housing.
U.S. Publication No. 2011/0305558 to Omori teaches a compressor.
Chinese Patent No. CN2218059 to Zhang teaches a tool with a geared reduction and handle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN HOLMES/Primary Examiner, Art Unit 3655